UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-6783


MAURICIO E. WEBER,

                       Plaintiff – Appellant,

          v.

CORPORAL SANTOS,

                       Defendant – Appellee,

          and

CAPTAIN ARLETTE JONES; LIEUTENANT HANKINS; CAPTAIN HAM;
LIEUTENANT  COLLINS;  OFFICER  REEVES;  CORPORAL  RHONDA
LATIMER; MAJOR GARRY L. BRYANT; OFFICER ASHE; DEPUTY
HOLDEN; LIEUTENANT HAYDEN; LIEUTENANT LOOPER; SERGEANT
TRIBBLE,

                       Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:12-cv-03349-TMC)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mauricio E. Weber, Appellant Pro Se. Steven             Michael Pruitt,
MCDONALD, PATRICK, POSTON, HEMPHILL & ROPER,            LLC, Greenwood,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Mauricio E. Weber appeals the district court’s order

dismissing     his     action   asserting      civil    rights    and    state   law

claims for failure to prosecute.                   On appeal, we confine our

review to the issues raised in the Appellant’s brief.                      See 4th

Cir.    R.    34(b).      Because       Weber’s    informal      brief    does   not

challenge the basis for the district court’s disposition, Weber

has     forfeited      appellate        review     of   the      court’s     order.

Accordingly, we affirm the district court’s judgment.                      We deny

Weber’s motions for stay pending appeal, injunctive relief, and

a restraining order.        We dispense with oral argument because the

facts   and    legal    contentions      are     adequately   presented     in   the

materials     before    this    court    and     argument   would   not    aid   the

decisional process.



                                                                           AFFIRMED




                                          3